 In the 'Matter of GEORGE A. FULLER COMPANY, EMPLOYERandARCHI-TECTl7RAL & ENGINEERING GUILD LOCAI, 66, INTERNATIONAL'FEDERA-AFL, PETITIONERCase No. :?-RC-163.-Decided July 13, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearing officerof the National'Labor Relations Board.The hearingofficer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.RelationsAct, the Board had delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within 'the meaning ofthe National Labor Relations Act.'2.The labor organization named below claims to represent em-ployees of the Employer.3.of employees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit comprising all technical professional 2engineering- employees engaged in surveying work on the Employer'sconstruction job known as Fresh Meadows, New York Life InsuranceCompany Project, Flushing, Long Island, New York, including chiefs*Houston,Reynolds,and Gray.' SeeN. L R. -B. v. AustinCo, 165 F.(2d) 592(C. C. A 7).Matter of Starrett Brothers& Eken, Incorporated,77 N. L R B. 2752The petitioner contends that the unit it seeks isprofessional in character,but statesthat should theBoard findthatthese employees are not in fact professionals,it requeststhe Boardto establish the unit as a homogeneous group capable of bargaining in a separateappropriate unit.We find that none of the employees involved is a professional employeewithin themeaning of the amendedAct.Matterof Starrett Brothers&Eken, Incorpo-rated, 77 N.L. R. B. 275.78 N. L. R. B., No 34.207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDof party, instrument men, transit men, rodmen, chainmen, computers,draftsmen, detailers, estimators, the coordinator of utilities, and theassistant field engineer, but excluding the cost engineer, the assistantcost engineer, the cost clerk, clerical employees, guards, teamsters,watchmen, supervisors, and building trades craftsmen.., Although theEmployer does not generally object to the requested unit, it apparentlywishes a Board determination with respect to the appropriatenessof the unit sought.The Employer, however, would exclude thecoordinator of utilities and the assistant field engineer from the unit.The Employer's construction activities, insofar as the Fresh Mead-ows project is concerned, are divided into four subprojects, all ofwhich are supervised by a chief field engineer.Project No. 1 consistsof 2 large 13-story buildings and the area in the vicinity; Project No. 2consists of buildings 3 to 92 inclusive; Project No. 3 consists ofbuildings 93 to 140 inclusive; and Project No. 4 consists of the stores,theater, and department store.As of the date, of the he^ring, ProjectNo. 1 had been completed and there were no employees within therequested unit assigned thereto; and Project No. 2 had approximately32 men, Project No. 3 had approximately 20 men and Project No. 4had 4 men within the proposed unit. These last 3 projects, therefore,embrace the unit sought by the Petitioner.With respect to the appropriate unit for these employees, the Em-ployer wishes the Board to consider the association type of bargainingwhich has prevailed in the construction industry.There has been,however, no attempt to bargain for the employees concerned hereinpursuant to association bargaining, nor is there any evidence thatassociation type bargaining embraces similar employees in the NewYork City area.Accordingly, under all the circumstances, and in theabsence'of a collective bargaining history on a more comprehensivebasis as to the employees involved herein, we find that the requestedemployees who have similarity of interests, functions, and identity,may function together for collective bargaining purposes.,,The coordinator of utilities receives his instructions from the chieffield engineer, and coordinates the installation of utilities on ProjectNo. 2.When the chief field engineer decides to put a sewer in a par-ticular street, he notifies the coordinator of utilities accordingly.The coordinator then tells the chief of party, who is in charge of givinglines and grades, to lay it out in accordance with plans provided.Similarly, he instructs the supervisor in charge of each subsequentoperation-such as excavating, carpentry work, concrete work, etc.,when their respective operations are to commence.His work in many3Matter of Starrett BrotherscEEken, Incorporated,supra. GEORGE A. FULLER COMPANY-209respects is analogous to that of an expediter.The record disclosesthat the coordinator of utilities does not direct personnel in the per-formance of their work, nor does he inspect work for defects in work-manship.Under these circumstances, we are persuaded that thecoordinator of utilities is not a supervisor within the meaning of theAct. _We shall, therefore, include the coordinator of utilities in theappropriate unit.The assistant field engineer is in direct charge of Project No. 3.Heis in charge of all the chiefs of party in that area, and he instructs themaccordingly.All orders concerning that project are transmitted tothe supervisors of, various crafts through the assistant field engineer.The record discloses that he may, and has in fact, effectively recom-mended the discharge of subordinate employees working on the proj-ect.His rate of pay is comparable to that of the coordinator of util-ities and is higher than any other employees working on the project.We find that the assistant field engineer is a supervisor within themeaning of the Act.Accordingly, we shall exclude him from theappropriate unit.We find that all technical engineering employees engaged in survey-ing work on the Employer's construction job known as Fresh Meadows,New York Life Insurance Company Project, Flushing, Long Island,New York, including chiefs of party, instrument men, transit men,rodmen, chainmen, computers, draftsmen, detailers, estimators, andthe coordinator of utilities, but excluding the assistant field engineer,the cost engineer, the assistant cost engineer, the cost clerk, clericalemployees, guards, teamsters, watchmen, supervisors, and buildingtrades craftsmen, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill or 210'DECISIONS OF NATIONAL' LABOR RELATIONS BOARDon vacation-or temporarily laid 'off; but excluding those employees whohave, since quit-or been discharged for cause and have not been rehiredor reinstated prior to the date of -the election, and also excluding:em-ployees on strike who are-not' entitled to reinstatement, to ideterminewhether or not they desire to be represented by Architectural and En-gineering Guild Local 66, International Federation of Technical En-gineers, Architects & Draftsmen's Unions, AFL, for the- purposes ofcollective- bargaining.